Case 2:19-cv-13638-DML-MJH ECF No. 48, PageID.818 Filed 06/05/20 Page 1 of 16




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

PUBLIC INTEREST LEGAL
FOUNDATION,
             Plaintiff,

v.

JANICE M. WINFREY, in her official
capacity as Detroit City Clerk, and GEORGE     Case No. 19-13638
AZZOUZ, in his official capacity as Director   Hon. David M. Lawson
of Elections for the City of Detroit,          Mag. Judge Michael J.
                                               Hluchaniuk
             Defendants,

and

LEAGUE OF WOMEN VOTERS OF
MICHIGAN, and LEAGUE OF WOMEN
VOTERS OF DETROIT,

             Intervenor-Defendants.


         MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
     JUDGMENT ON THE PLEADINGS BY INTERVENOR-DEFENDANTS
           LEAGUE OF WOMEN VOTERS OF MICHIGAN AND
             LEAGUE OF WOMEN VOTERS OF DETROIT
Case 2:19-cv-13638-DML-MJH ECF No. 48, PageID.819 Filed 06/05/20 Page 2 of 16




                                        TABLE OF CONTENTS

                                                                                                               Page
TABLE OF AUTHORITIES .................................................................................... ii

INTRODUCTION .....................................................................................................1

ARGUMENT .............................................................................................................4
I.       The Purpose of the NVRA Is to Encourage Voting ........................................4

II.      Allegations of Anecdotal Voter List Error Are Insufficient to
         State a Claim for Violation of the NVRA .......................................................7
III.     PILF’s Suit Is at Odds with the Underlying Goals of the NVRA ...................9
CONCLUSION ........................................................................................................10




                                                           i
Case 2:19-cv-13638-DML-MJH ECF No. 48, PageID.820 Filed 06/05/20 Page 3 of 16




                                      TABLE OF AUTHORITIES

                                                                                                              Page(s)
CASES
Ass’n of Cmty. Orgs. for Reform Now v. Miller,
   129 F.3d 833 (6th Cir. 1997) ................................................................................ 5
Bell Atl. Corp. v. Twombly,
   550 U.S. 544 (2007) .............................................................................................. 9

STATUTES
52 U.S.C. § 20501(a) ................................................................................................. 4

52 U.S.C. § 20501(b) ............................................................................................. 1, 4

52 U.S.C. § 20504 ...................................................................................................... 5
52 U.S.C. § 20507(a)(4) ...................................................................................2, 6, 10

OTHER AUTHORITIES
Fed. R. Civ. P. 12(c)................................................................................................. 11

H.R. Rep. No. 103-9 (1993), as reprinted in 1993 U.S.C.C.A.N. 105.................. 5, 6

S. Rep. No. 103-6 (1993) ...................................................................................5, 6, 7




                                                           ii
Case 2:19-cv-13638-DML-MJH ECF No. 48, PageID.821 Filed 06/05/20 Page 4 of 16




      On May 29, 2020, the Court issued an order granting the League’s motion to

intervene and stating that, if the League wished to take a position on Defendants’

pending motion for judgment on the pleadings, it must file its brief by June 5,

2020. (ECF No. 42, PageID. 802.) Pursuant to that order, the League of Women

Voters of Michigan and League of Women Voters of Detroit (the “League”)

respectfully submit this brief in support of Defendants’ motion.

                                 INTRODUCTION
      In its moving brief, the City explained why Plaintiff PILF “has not plausibly

shown that the City’s voter file maintenance procedures are unreasonable,” and

therefore fails to state a valid claim for relief under the National Voter Registration

Act (“NVRA”). (ECF No. 27, PageID. 579.) The League agrees, and will not

repeat the City’s arguments here. This brief instead responds to a fundamental

mischaracterization of the NVRA’s statutory purpose by PILF.

      PILF misrepresents the NVRA as “a statute that was drafted to explicitly

prevent deceased registrants from remaining on the rolls” in its opposition brief.

(ECF No. 36, PageID. 713.) Based on that mischaracterization, PILF then argues

that to dismiss this lawsuit would thus “effectively nullify an act of Congress.”

(Id.) To be clear, the NVRA is a voting rights statute—intended, as its text and

legislative history confirm, to “increase” voter registration and “enhance[]”

participation. 52 U.S.C. § 20501(b).



                                           1
Case 2:19-cv-13638-DML-MJH ECF No. 48, PageID.822 Filed 06/05/20 Page 5 of 16




      It is without dispute that the third and fourth purposes of the NVRA—

positioned after the goals of increasing voter registration and participation—relate

to list maintenance. However, Congress made the determination that this

obligation is satisfied when states undertake a “reasonable effort” to remove the

names of ineligible voters from their voter rolls. The statute does not, as PILF

concedes, require perfection in the maintenance of voter registration lists. (ECF

No. 36, PageID. 724) (“Defendants complain that ‘the NVRA does not require the

City to take every conceivable action to ensure that its voter rolls are completely

accurate.’ (R. 27, PageID. 586.) They are correct on that point. . . .”). Indeed it

could not do so without violating the statute’s two primary goals of increasing

voter registration and enhancing participation in elections.

      PILF wants this Court to find that the presence of some alleged

imperfections, including allegedly deceased registrants, is enough to plead a

violation of the NVRA. Doing so would require this Court to ignore the statutory

phrase “reasonable effort” and instead judicially create an accuracy standard out of

whole cloth.

      Having misconstrued the primary purposes of the NVRA, and ignoring the

statutory standard, PILF incorrectly argues that all that is required to plead a

violation of the statute is an allegation that the City’s voter rolls include some

number of allegedly deceased persons. But that is not how the law works. Such


                                           2
Case 2:19-cv-13638-DML-MJH ECF No. 48, PageID.823 Filed 06/05/20 Page 6 of 16




allegations are insufficient as a matter of law because, without more, they fail to

support an inference that the City has acted unreasonably in its efforts to maintain

current and accurate voter rolls. Here, despite PILF’s conclusory assertions and

overheated rhetoric about supposed “systemic failures” on the part of the City,

(e.g., ECF No. 36, PageID. 713), nothing more has been alleged.

      The dismissal of PILF’s lawsuit for failure to state a claim, therefore, would

by no means “nullify” the NVRA. The NVRA was not drafted to require local

governments like the City to divert their scarce resources toward constantly

defending their voter list maintenance efforts against claims by third parties that

the rolls do not meet their standards of accuracy. Nor was it designed to encourage

aggressive purging of voter rolls in response to such claims, at the risk of

disenfranchising eligible voters. If permitted to go forward, lawsuits like this

one—and numerous others that PILF has filed or threatened to file in other

jurisdictions around the country—risk undermining the NVRA’s primary goals of

promoting voter registration and participation. Because PILF has failed to allege

any facts sufficient to demonstrate that the City has acted unreasonably in light of

the purposes and requirements of the NVRA—as opposed to alleging merely that

the City’s voter rolls contain errors—its complaint should be dismissed.




                                          3
Case 2:19-cv-13638-DML-MJH ECF No. 48, PageID.824 Filed 06/05/20 Page 7 of 16




                                    ARGUMENT

I.    The Purpose of the NVRA Is to Encourage Voting
      The primary purpose of the NVRA is to facilitate voter access and increase

participation in elections. In enacting the NVRA, Congress expressly articulated

that its first two goals were to (1) “establish procedures that will increase the

number of eligible citizens who register to vote,” and (2) “enhance[] the

participation of eligible citizens as voters.” 52 U.S.C. § 20501(b). In addition,

Congress enacted the NVRA to: (3) “protect the integrity of the electoral process,”

and (4) “ensure that accurate and current voter registration rolls are maintained.”

Id. All four enumerated purposes of the NVRA in turn rest upon three key

congressional findings:

      (1) the right of citizens of the United States to vote is a fundamental
      right;

      (2) it is the duty of the Federal, State, and local governments to
      promote the exercise of that right; and

      (3) discriminatory and unfair registration laws and procedures can
      have a direct and damaging effect on voter participation in elections
      for Federal office and disproportionately harm voter participation by
      various groups, including racial minorities.
52 U.S.C. § 20501(a). Thus, above all else, Congress intended the NVRA as a tool

to increase access to the ballot, particularly among historically disenfranchised

communities.




                                           4
Case 2:19-cv-13638-DML-MJH ECF No. 48, PageID.825 Filed 06/05/20 Page 8 of 16




      Indeed, the NVRA was Congress’s response to “techniques” that states had

historically used “to keep certain groups of citizens from voting”—specifically

immigrants, Black people, and the rural poor—including “[t]he poll tax, literacy

tests, residency requirements, selective purges, elaborate administrative procedures

and annual reregistration requirements.” H.R. Rep. No. 103-9, at 2 (1993), as

reprinted in 1993 U.S.C.C.A.N. 105, 106 (emphasis added). The result of these

many voter suppression efforts was a massive decrease in voter turnout. Id.

Congress thus designed the NVRA in 1993 to increase voter registration and

participation. See S. Rep. No. 103-6, at 2 (1993) (“The declining numbers of

voters who participate in Federal elections . . . spurred the [Senate] Committee’s

search for possible remedies to this situation.”).

      The NVRA aims to “further the procedural reform intended by the Voting

Rights Act” by providing “uniform national voter registration procedures.” Id. at

3. The law “reinforce[s] the right of qualified citizens to vote by reducing the

restrictive nature of voter registration requirements,” mandating that states offer

voter registration by mail and in person at state agencies, and requiring that each

state’s driver’s license application or renewal form also serve as a voter

registration application. Ass’n of Cmty. Orgs. for Reform Now v. Miller, 129 F.3d

833, 835 (6th Cir. 1997); 52 U.S.C. § 20504. By having state “agency-based

programs” available to “update[] the addresses of registered voters,” Congress


                                           5
Case 2:19-cv-13638-DML-MJH ECF No. 48, PageID.826 Filed 06/05/20 Page 9 of 16




specifically intended to render “superfluous” any “need for large scale purges and

list cleaning systems.” S. Rep. No. 103-6, at 18 (1993) (emphasis added).

      What’s more, by requiring that states make only “reasonable efforts” to

remove ineligible voters, 52 U.S.C. § 20507(a)(4), Congress expressly struck a

balance between “the need to keep accurate and current voter rolls” and the

“concern[] that such programs can be abused.” H.R. Rep. No. 103-9, at 15 (1993),

as reprinted in 1993 U.S.C.C.A.N. 105, 119. This balance is essential because

“[u]nfortunately, there is a long history of such list cleaning mechanisms which

have been used to violate the basic rights of citizens” and such abuses have had a

“disparate impact on minority communities.” S. Rep. No. 103-6, at 18 (1993).

Therefore, while the NVRA “requires States to conduct a program to maintain the

integrity of the rolls,” id., Congress was clear that any such program should be in

the service of facilitating, rather than limiting, voting. Indeed, the NVRA’s

framework is intended to protect voters from precisely what PILF seeks here—

overly-aggressive purges motivated by fears of legal action and based on faulty

data provided by a party whose “sole goal . . . is to compel the City to remove from

the rolls voters whom it claims are ineligible.” (ECF No. 42, PageID. 799.)

      Though PILF claims to “promote the integrity of elections nationwide,”

(ECF No. 36, PageID. 714), its myopic focus on a single provision of a single

section of the NVRA fundamentally misconceives the purpose of the statute.


                                          6
Case 2:19-cv-13638-DML-MJH ECF No. 48, PageID.827 Filed 06/05/20 Page 10 of 16




Thus, while PILF asserts that it would “effectively nullify an act of Congress” if its

effort to purge the City’s voter rolls is not allowed to go forward, (ECF No. 36,

PageID. 713), the opposite is true. Allowing PILF to, quite literally, select which

voters are purged would fly in the face of congressional intent. Congress, in

passing the NVRA, recognized the “long history of . . . list cleaning mechanisms

which have been used to violate the basic rights of citizens.” S. Rep. No. 103-6, at

18 (1993). And although “maintenance of accurate and up-to-date voter

registration lists” serves an important purpose, such “processes, however, must be

scrutinized to prevent poor and illiterate voters from being caught in a purge

system which will require them to needlessly re-register.” Id.

II.   Allegations of Anecdotal Voter List Error Are Insufficient to State a
      Claim for Violation of the NVRA
      PILF’s sole claim in this case is that the City has violated the NVRA

through its failure to conduct the required “reasonable efforts to conduct voter list

maintenance programs.” (ECF No. 1, PageID. 20 ¶ 62.) However, unable to

criticize the City’s fulsome maintenance programs, PILF attempts to support its

claims by citing instances where it asserts deceased registrants or other implausible

names remain on Detroit’s voting rolls. As the City highlights in its brief, PILF’s

numbers are faulty and do not speak to insufficient maintenance programs.

      More importantly, even if each of the instances alleged by PILF were true,

they do not make out a claim under the NVRA. The statutory purpose of ensuring


                                          7
Case 2:19-cv-13638-DML-MJH ECF No. 48, PageID.828 Filed 06/05/20 Page 11 of 16




voter rolls are “accurate” and “current” is not a mandate that states and

municipalities pursue perfect governmental record-keeping for its own sake.

Rather, this provision (notably the last among the NVRA’s statutory purposes) is in

the service of the law’s primary goal: protecting the right to vote and encouraging

people to exercise that fundamental right. As PILF acknowledges in its brief, the

NVRA does not require the City to take every conceivable action to ensure that its

voter rolls are completely accurate. (ECF No. 36, PageID. 724.) “Congress

provided election officials flexibility” with respect to voter list maintenance and

“did not include a detailed checklist of steps within the NVRA for election officials

to follow.” (Id.) In fact, PILF’s Complaint concedes that Michigan law provides

multiple channels for clerks to devise their own list maintenance programs

(allowing clerks to use canvassing, general mailing, or “[o]ther means the clerk

considers appropriate”). (ECF No. 1, PageID. 6 ¶ 14.)

      Although PILF acknowledges that all the City is required to do is engage in

reasonable voter roll maintenance measures, PILF has not alleged any facts to

suggest that the City’s efforts have been unreasonable. PILF does not and cannot

allege that the City’s daily review of local obituaries, mailings, and other measures

are inadequate. (ECF No. 27, PageID. 568–69.) Aside from a few examples of

alleged error on the City’s voter lists, PILF’s pleadings do nothing more than make

conclusory assertions about the unreasonableness of the City’s list maintenance


                                          8
Case 2:19-cv-13638-DML-MJH ECF No. 48, PageID.829 Filed 06/05/20 Page 12 of 16




procedures. This is insufficient to “state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

III.   PILF’s Suit Is at Odds with the Underlying Goals of the NVRA
       There is a good reason why the anecdotal examples of anomalies alleged by

PILF are insufficient. A voter roll is, of course, subject to human and mechanical

error, and inconsistencies are unavoidable. Recognizing this reality, the NVRA

holds election officials to a standard of reasonableness—not perfection—with

respect to voter list maintenance. If PILF and organizations like it were able to

seize on permissible imperfections to satisfy the pleading standard, they would be

empowered to entangle states and cities in litigation and discovery for months or

years, draining the time, energy, and resources of the very officials charged with

serving the NVRA’s objectives of increasing voter participation and maximizing

voter registration.

       This threat is not hypothetical. Indeed, PILF and organizations like it have

sued or threaten to sue hundreds of counties based on unverified supposed

anomalies in their voter lists.1 By simply pointing to select “examples” of

potentially incorrect voter registrations, PILF has sought to use the NVRA, a




1
 See 248 Counties Have More Registered Voters Than Live Adults, PUBLIC
INTEREST LEGAL FOUNDATION (Sept. 25, 2017),
https://publicinterestlegal.org/blog/248-counties-registered-voters-live-adults/.

                                            9
Case 2:19-cv-13638-DML-MJH ECF No. 48, PageID.830 Filed 06/05/20 Page 13 of 16




statute whose overarching purpose is to encourage people to vote, as a weapon to

undermine that purpose.

      While the Court need not delve into PILF’s motives in bringing this (or any

other litigation), this context is important to illustrate why the Court should not

accept anecdotal examples or mere conclusory assertions, like PILF’s assertion that

there has been a “longstanding and systematic breakdown of list maintenance

activities by the Defendants.” (ECF No. 36, PageID. 722.) Even taking PILF’s

allegations as true, there is no basis to find that Detroit’s voter list maintenance

procedures are inconsistent with the NVRA’s directive to “conduct a general

program that makes a reasonable effort to remove the names of ineligible voters.”

52 U.S.C. § 20507(a)(4).

      Given the grave risk of overzealous voter list maintenance procedures—

potential disenfranchisement of eligible voters—any plaintiff seeking to compel

changes to an official’s list maintenance process should be held to its burden of

alleging facts relating to this process.

                                     CONCLUSION
      For the foregoing reasons, the League of Women Voters of Michigan and

League of Women Voters of Detroit respectfully request that the Court grant

Defendants’ motion for judgment on the pleadings and dismiss Plaintiff’s claims,

pursuant to Fed. R. Civ. P. 12(c).



                                           10
Case 2:19-cv-13638-DML-MJH ECF No. 48, PageID.831 Filed 06/05/20 Page 14 of 16




Dated: June 5, 2020

                              Respectfully submitted,

                              BRENNAN CENTER FOR JUSTICE AT NYU
                              SCHOOL OF LAW

                              /s/ Myrna Pérez
                              Myrna Pérez (N.Y. Bar No. 4874095)
                              Eliza Sweren-Becker (N.Y. Bar No. 5424403)
                              120 Broadway, Suite 1750
                              New York, NY 10271
                              Telephone: 646.292.8310
                              Facsimile: 212.463.7308
                              myrna.perez@nyu.edu
                              eliza.sweren-becker@nyu.edu

                              PAUL, WEISS, RIFKIND, WHARTON &
                              GARRISON LLP

                              /s/ Robert A. Atkins
                              Robert A. Atkins (N.Y. Bar No. 2210771)
                              William B. Michael (N.Y. Bar No. 4296356)
                              Joshua D. Kaye (N.Y. Bar No. 4577219)
                              Sabrina A. Baum (N.Y. Bar No. 5496237)
                              Zack G. Goldberg (N.Y. Bar No. 5579644)*
                              Adrienne Y. Lee (N.Y. Bar. No. 5643283)
                              1285 Avenue of the Americas
                              New York, NY 10019-6064
                              Telephone: 212.373.3000
                              Facsimile: 212.757.3990
                              ratkins@paulweiss.com
                              wmichael@paulweiss.com
                              jkaye@paulweiss.com
                              sbaum@paulweiss.com
                              zgoldberg@paulweiss.com
                              alee@paulweiss.com



                                      11
Case 2:19-cv-13638-DML-MJH ECF No. 48, PageID.832 Filed 06/05/20 Page 15 of 16




                              BUTZEL LONG


                              /s/ David F. DuMouchel
                              David F. DuMouchel (P25658)
                              George B. Donnini (P66793)
                              41000 Woodward Avenue
                              Stoneridge West
                              Bloomfield Hills, MI 48304
                              Telephone: 313.225.7004
                              dumouchd@butzel.com
                              donnini@butzel.com

                              Attorneys for Intervenor-Defendants

                              *Application for admission pending




                                      12
Case 2:19-cv-13638-DML-MJH ECF No. 48, PageID.833 Filed 06/05/20 Page 16 of 16




                          CERTIFICATE OF SERVICE
             I, Robert A. Atkins, certify that on June 5, 2020, I caused a true and

correct copy of the foregoing document to be filed and served electronically via the

ECF system. Notice of this filing will be sent by e-mail to all parties by operation

of the Court’s electronic filing system.

                                 Respectfully submitted,

                                 PAUL, WEISS, RIFKIND, WHARTON &
                                 GARRISON LLP


                                 /s/ Robert A. Atkins
                                 Robert A. Atkins
                                 (N.Y. Bar No. 2210771)
                                 1285 Avenue of the Americas
                                 New York, NY 10019-6064
                                 Telephone: 212.373.3183
                                 Facsimile: 212.492.0183
                                 ratkins@paulweiss.com

                                 Counsel for Intervenor-Defendants
